DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10 September 2021 and 04 March 2022 are incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Preliminary Amendment
Claims 1-26 have been cancelled as requested by the Applicant.
Claims 63-65 have been added and examined as such.

Claim Objections
Claims 53, 60, & 62 are objected to because of the following informalities:  
Claim 53, the second last line appears to contain a typographical error.  The line is understood to read: “a decision step of deciding  an ink ejection state of the ejection opening in a”.  
Claim 60, the last line appears to contain a typographical error.  The line is understood to read “response to starting the [[of]] ink circulation in the circulation step.”. 
Claim 62, the third line appears to contain a typographical error.  The line is understood to read “the ink circulation in the circulation step is stopped in response to finishing the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 57 & 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Ike (US 2014/0292891 A1) in view of Nakano et al. (US 9,9096,065 B2).
As related to independent claim 57, Ike teaches an  inkjet printing method (Ike – Page 2, Paragraphs 32-33), comprising: a circulation step of circulating ink between a print head comprising at least one ejection opening for ejecting ink and an ink tank configured to supply ink to the ejection opening through a circulation flow path between the print head and the ink tank (Ike – Page 1, Paragraph 8; Page 2, Paragraphs 33-35; Page 3, Paragraph 43; Page 5, Paragraph 67; and Figure 4, shown below), and a decision step of deciding an ink ejection state of the ejection opening in a period of circulating ink in the circulation step (Ike – Page 1, Paragraph 8; Page 2, Paragraphs 33-35; Page 3, Paragraph 43; Page 5, Paragraph 67; and Figure 4, shown below).  Ike is limited in the teaching of the ink tank and circulation flow path, however, Nakano et al. teaches an inkjet printing method (Nakano et al. – Column 1, Lines 5-13) comprising: a circulation step of circulating ink between a print head comprising at least one ejection opening for ejecting ink and specifically details an ink tank configured to supply ink to the ejection opening through a circulation flow path between the print head and the ink tank (Nakano et al. – Column 1, Lines 5-13; Column 2, Lines 6-28; and Figures 8, 11A, & 11B, shown below).   It would have been obvious to one of ordinary skill in the art at the time of filing to specify the circulation step of Ike to include the configuration as clearly taught by Nakano et al. in an effort to provide an ink jet printing method which can reduce waste ink as much as possible and shorten the recovery operation(s) (Nakano et al. – Column 2, Lines 7-11).

    PNG
    media_image1.png
    682
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    570
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    593
    405
    media_image3.png
    Greyscale

As related to dependent claim 60, the combination of Ike and Nakano et al. remains as applied above and continues to teach the decision of the ink ejection state in the decision step is performed in response to starting the ink circulation in the circulation step (Ike – Page 1, Paragraph 8; Page 2, Paragraphs 33-35; Page 3, Paragraph 43; Page 5, Paragraph 67; and Figure 4, shown above).
Claims 61 & 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ike (US 2014/0292891 A1) and Nakano et al. (US 9,9096,065 B2) in view of Hamada (US 6,547,367 B1).
As related to dependent claim 61, the combination of Ike and Nakano et al. remains as applied above and continues to teach the control unit prevents the circulation unit from stopping the ink circulation until the detection unit finishes the detection operation (Ike – Page 5, Paragraphs 66-67) but does not specifically teach the details of the control unit and the prevention of the circulation unit.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize the use of the control unit of the combination of Ike and Nakano et al. to prevent the circulation unit from stopping the ink circulation depending on certain circumstances.  Meanwhile, Hamada teaches an inkjet printing apparatus with a print head (Hamada – Figure 1, shown below), a decision unit, and a control unit (Hamada – Column 4, Lines 47-50 and Figures 1 & 2, shown below) which prevents the circulation unit from stopping the ink circulation until the decision operation in the decision step is finished (Hamada – Column 4, Lines 47-50 and Column 5, Lines 15-59).


    PNG
    media_image4.png
    471
    596
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    605
    508
    media_image5.png
    Greyscale



It would have been obvious to one of ordinary skill in the art at the time of filing the invention to specify and or modify the directions of the control unit of the combination of Ike and Nakano et al. with the control functions of Hamada in an effort to promptly and reliably detect an ejection state of an ink jet print head without affecting actual print operation sequences (Hamada – Column 2, Lines 18-21).

As related to dependent claim 62, the combination of Ike, Nakano et al., and Hamada remains for the reasons indicated above and continues to teach the ink circulation in the circulation step is to stopped in response to finishing the decision operation in the decision step (Ike – Page 5, Paragraphs 66-67 and Hamada – Column 4, Lines 47-50 and Column 5, Lines 15-59).

Allowable Subject Matter
Claims 58-59 are objected to as being dependent upon a rejected base claim [claim 57], but would be allowable if rewritten in independent form including all of the limitations of the base claim [claim 57] and any intervening claims.
Claims 27-56, 63, & 64 are allowed as presented, following appropriate correction(s) to overcome the objection(s).
The following is a statement of reasons for the indication of allowable subject matter:  
As related to dependent claim 58 and independent claims 27, 46, 53, 63, & 64, following an expansive search and a review of the parent application file, the existing prior art of record as well as additional cited art fails to teach or fairly suggest an inkjet printing apparatus [claim 27 & 46] or method [claim 53] or a storage medium storing a program controlling an inkjet printing apparatus [claims 63 & 64] with a print head, a decision unit, and a circulation unit comprising all of the structural components and limitations as claimed, particularly but not limited to: a printing element for generating energy and a pressure chamber facing the printing element… circulating ink from the outside of the pressure chamber to the inside of the pressure chamber and from the inside of the pressure chamber to the outside of the pressure chamber… ink flows from a first flow path… second flow path… being communicated with the pressure chamber and different from the ejection opening and the first flow path.
Prior Art Ike teaches an inkjet printing apparatus with a printhead to discharge ink and ink tanks to supply ink to the printhead, but does not teach the limitations of ink from the outside of the pressure chamber to the inside of the pressure chamber and from the inside of the pressure chamber to the outside of the pressure chamber… ink flows from a first flow path… second flow path… being communicated with the pressure chamber and different from the ejection opening and the first flow path.
Prior Art Nakano et al. teaches an inkjet printing apparatus with a printhead to discharge ink and a circulation tank to supply ink to the printhead, but does not teach the limitations of ink from the outside of the pressure chamber to the inside of the pressure chamber and from the inside of the pressure chamber to the outside of the pressure chamber… ink flows from a first flow path… second flow path… being communicated with the pressure chamber and different from the ejection opening and the first flow path.
Prior Art Hamada teaches an inkjet printing apparatus with a printhead to discharge ink and ink tanks to supply ink to the printhead, but does not teach the limitations of ink from the outside of the pressure chamber to the inside of the pressure chamber and from the inside of the pressure chamber to the outside of the pressure chamber… ink flows from a first flow path… second flow path… being communicated with the pressure chamber and different from the ejection opening and the first flow path.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgan et al. (US 7,841,708 B2) teaches an inkjet printing apparatus with a tank configured to store ink and a circulation step.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John Zimmermann/Primary Examiner, Art Unit 2853